DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant Remarks:
35 USC §101 
The Examiner considers the claims currently on file to be directed to an abstract idea without significantly more. In particular, the Examiner considers the feature wherein "at least some of the database data is automatically gathered from at least one third-party database" to be insignificant pre-solution activity that amounts to mere data gathering. Applicant respectfully disagrees. Applicant submits that a system that automatically integrates with another, third-party system, 
However, without concession to the Examiner, Applicant has also amended the independent Claims 1 and 11 to further clarify the invention. Specifically, amended Claim 1 now recites: ...wherein said results comprise at least one metric that is based on at least one non-obvious data point, said at least one non-obvious data point being data unrelated to said user. Reply to Office Action dated October 6, 2020
Claim 11 has been similarly amended. Support for such amendments may be found at e.g., para. [0042] of the application as originally filed. That is, the claimed invention provides at least one metric to the user that is based on a non-obvious data point unrelated to the user, such as the number of daylight hours on a given day or the ambient temperature, humidity, etc. Such factors can influence individual health and wellness but may be often overlooked. Accordingly, Applicant submits that a system that automatically accounts for such factors has a practical application and is significantly more than an abstract idea.
Examiner Response:
	The Examiner considers the feature wherein "at least some of the database data is automatically gathered from at least one third-party database" to be insignificant pre-solution activity that amounts to mere data gathering. The examiner notes that the detail of automatically 
	The examiner notes that the newly amended limitation merely limits the result further and does not change the nature of the underlying mental process. The step regarded as insignificant extra solution activity.
	 In order to overcome the 101 rejection, the examiner suggests amending to integrate the abstract idea into a practical application. For example, the applicant can integrate details from the specification to demonstrate how the outputted result is used to modify and improve the system. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "non-obvious" in claim 1 and 11 is a relative term which renders the claim indefinite.  The term "non-obvious" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner notes that a "non-obvious .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system for comparing a user's experiences relating to lifestyle and wellness with experiences for a plurality of other individuals, the system comprising: a database server containing a database of database data, said database of database data containing data relating to lifestyle and wellness for said plurality of other individuals; a server configured for: receiving user data relating to lifestyle and wellness, said user data being gathered from said user; determining a comparison profile; accessing said database of database data; selecting candidate data from said database, said candidate data being related to lifestyle and wellness for individuals matching at least a predetermined portion of said comparison profile; analyzing said candidate data and said user data; sending results of said analysis to a destination; wherein said server is in data communications with said database server , and wherein at least some of said database data is automatically gathered from at least one third-party database by said database server, and wherein said results are displayed to said user 
The limitations of claim 1: 
determining a comparison profile, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally collecting and remembering data about an individual. 
said candidate data being related to lifestyle and wellness for individuals matching at least a predetermined portion of said comparison profile, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally matching data about lifestyle and wellness to an individual that he/she knows. 
analyzing said candidate data and said user data, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally analyzing the two individuals. 


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “a database server” and “a server” (wherein said server is in data communications with said database server) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of receiving user data relating to lifestyle and wellness, said user data being gathered from said user are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
The step of accessing said database of database data are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the 
The step of database data is automatically gathered from at least one third- party database by said database server, are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
The step of sending results of said analysis to a destination is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
The step of and wherein said results are displayed to said user via a data computing device at said destination wherein said results comprise at least one metric that is based on at least one non-obvious data point, said at least one non-obvious data point being data unrelated to said user is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a database server” and “a server” and “ data computing device”(wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of receiving user data relating to lifestyle and wellness, said user data being gathered from said user; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of accessing said database of database data; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of database data is automatically gathered from at least one third- party database by said database server; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of sending results of said analysis to a destination falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
The step of and wherein said results are displayed to said user via a data computing device at said destination wherein said results comprise at least one metric that is based on at least one non-obvious data point, said at least one non-obvious data point being data unrelated to said user falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
Similarly, Claim 11 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a server is configured to compare said candidate data with said user data.
The limitations of claim 2: 
compare said candidate data with said user data, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally compare said candidate data with said user data. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “a server” such that it 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a server creates said comparison profile based on a profile of said user.
The limitations of claim 3: 
creates said comparison profile based on a profile of said user, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “a server” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an 

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a server creates said comparison profile based on input from said user.
The limitations of claim 4: 
server creates said comparison profile based on input from said user, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally creates said comparison profile based on input from said user. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “a server” such that it amounts no more than mere instructions to apply the exception using a generic 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites user data is received from sensors coupled to said user.The limitations of claim 5: 
user data is received from sensors coupled to said user, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and reading a smart watch which displays a heartbeat. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of receiving user data are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element 
The step of receiving user data; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites user data is derived from at least one questionnaire completed by said user.
The limitations of claim 6: 
user data is derived from at least one questionnaire completed by said user, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally answering a questionnaire and providing the data. 

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein said user data and said candidate data includes at least one of: weight.
The limitations of claim 7: 
user data and said candidate data includes at least one of: weight, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person standing on a scale and reading his/her weight. 

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites server is configured to determine a comparison over time between said user data and said candidate data previously selected.The limitations of claim 8: 
determine a comparison over time between said user data and said candidate data previously selected., under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally comparing data over time for two people. 


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “a server” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites server is configured to add said user data to said database.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “a server” and “database” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  “a server” and “database” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites server is configured to remove identity data from said candidate data prior to analyzing said candidate data.The limitations of claim 10: 
remove identity data from said candidate data prior to analyzing said candidate data, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally removing any sensitive information about a person. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “a server” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roe (U.S. 20020156654) in view of Ramakrishna (U.S. 20030191832) and Mault (U.S.20020055857).

Regarding claim 1, A system for comparing a user's experiences relating to lifestyle and wellness with experiences for a plurality of other individuals (Roe: Paragraph [0016-0017] “The system is applicable to medical conditions currently known to an individual or health events that may be experienced by an individual…… Data analysis mechanisms useful in selecting treatment include multi-variate analysis, reliability engineering techniques such as failure cause and remedy analysis, and population comparisons or population experience related to the specific medical condition or health event.” Comparing a user's experiences relating to lifestyle and wellness with experiences for a plurality of other individuals is taught as health events that may be experienced by an individual and the population comparisons[plurality of individuals].), the system comprising: a database server containing a database of database data, said database of database data containing data relating to lifestyle and wellness for said plurality of other individuals (Roe: Paragraph [0004] “Data is acquired (i.e., put into a storage or analysis medium or device) …automatic electronic transmission of data from sensors to a computer database or system.” The database is configured to store data from remotely located patients [data relating to lifestyle and wellness for said plurality of other individuals].); a server configured for (Roe: Paragraph [0033] “(LAN) server”): receiving user data relating to lifestyle and wellness, said user data being gathered from said user (Roe: Paragraph [0036] “The entry screen may comprise a graphical or icon-based selection or input interface for ease of use and understanding by the user. For the entry of attribute data such as causes of a health event, treatments or other remedies, demographic data” The user inputs the attribute data and it is then sent back to the data acquisition mechanism.); determining a comparison profile (Roe: Paragraph [0028] “In addition, the color of the tympanic membrane may be measured and compared to the individual's historical data or to population data to facilitate diagnosis.” Determining a comparison profile is taught as the individual’s historical data.); accessing said database of database data (Roe: Paragraph [0051] “the data for an individual is compared to population data. Such data may include either the entire dataset, selected portions of the dataset, or individual points from the dataset.” Accessing said database of database data is taught as comparing the individual’s data to the population data [the dataset is taught as the database data from the database]); selecting candidate data from said database, said candidate data being related to lifestyle and wellness for individuals matching at least a predetermined portion of said comparison profile (Roe: Paragraph [0066] “he caregiver, individual, or patient may query (e.g., via e-mail, chat room, etc.) a specific population (e.g., one having the same medical condition, health event, demographics, etc., as the individual or patient), physicians, or research groups for advice or information regarding potential causes, remedies, services, and the like to allow them to develop an improved personal care plan.” Selecting candidate data from said database, said candidate data being related to lifestyle and wellness for individuals matching at least a predetermined portion of said comparison profile is taught as the individual querying a specific population having the same medical condition [match between the comparison profile of the individual and the specific population of data].); analyzing said candidate data and said user data (Roe: Paragraph [0074] “analyze, and download data from one or more patients and/or compare the patient to a relevant population” Analyzing said candidate data and said user data is taught as analyze, and download data from one or more patients and/or compare the patient to a relevant population.); sending results of said analysis to a destination (Roe: Paragraph [0063] “As used herein, an “information presentation mechanism” refers to any device, system, component, or output that communicates the information to the user.” Sending results of said analysis to a destination is taught as any device, system, component, or output that communicates the information to the user); wherein said server is in data communications with said database server (Roe: Paragraph [0033] “local area network (LAN) server, or an Internet website. A “data acquisition mechanism” refers to any device, system, or process capable of transferring data to the storage medium or system.” Wherein said server is in data communications with said database server is taught as taught as any device that is capable of transferring data to the database or storage medium of system.)… and wherein said results are displayed to said user via a data processing device at said destination (Roe: Paragraph [0063] “As used herein, an “information presentation mechanism” refers to any device, system, component, or output that communicates the information to the user. Non-limiting examples of information presentation mechanisms include various graphical or statistical outputs displayed on a computer, PDA screen, or paper, summary screens displaying health status via symbols, icons, diagrams, interpretation aids, alarms, and any other means of communicating status or recommendations.” Results are displayed to said user via a data processing device at said destination is taught as information presentation mechanism refers to any device, system, component, or output that communicates the information to the user including various graphical or statistical outputs displayed on a computer, PDA screen, or paper, summary screens displaying health status via symbols.)…
Roe does not explicitly teach…, and wherein at least some of said database data is automatically gathered from at least one third-party database by said database server,… wherein 
Ramakrishna further teaches, and wherein at least some of said database data is automatically gathered from at least one third-party database by said database server (Ramakrishna: Paragraph [0090] “Layer 402 also supports gathering data from third party data sources such as data processors, data custodians, and the like what stored data from multiple accounts for multiple users.” Said database data is automatically gathered from at least one third-party database by said database server is taught as the gathering layer that supports gathering data from third party data sources such as data processors, data custodians, and the like what stored data from multiple accounts for multiple users. Paragraph [0087] “A client request may also involve periodic refreshing of request data such that instant server 314 automatically invokes gatherer 313 periodically to navigate to data source and retrieve any new data on behalf of a request.” Automatically gathered is taught as a server automatically invokes gatherer periodically to navigate to data source and retrieve any new data of behalf of a request.),…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the health management system of Roe with the method of automatically gathering data of Ramakrishna in order to allow automatically gathering data from third party data sources thereby inlcuding the benefit of being able to provide stored data from multiple accounts for multiple users (Ramakrishna [0087-0090]).
Roe in view of Ramakrishna wherein said results comprise at least one metric that is based on at least one non- obvious data point, said at least one non-obvious data point being data unrelated to said user.
Mault further teaches wherein said results (Mault: Paragraph [0022] “This lifestyle data is transmitted to a database in a remote computer system 20. The data is combined with data from other members of the group (group data) 40. Data analysis software 30 is used to find trends and correlations within the collected data. The results of data analysis are used to provide individualized feedback to the person, or generalized information to the group.” The result calculation is based on the lifestyle data, data that is non-obvious data point unrelated to a user which is taught by the temperature, humidity or pressure.) comprise at least one metric that is based on at least one non-obvious data point, said at least one non-obvious data point being data unrelated to said user (Mault: Paragraph [0015] “Other lifestyle data which may be collected may relate to environmental conditions, such as temperature, humidity, pressure, radiation level, possible chemicals in the atmosphere, etc., any of which environmental conditions may also affect the future health of the person.” Wherein said results comprise at least one metric that is based on at least one non-obvious data point, said at least one non-obvious data point being data unrelated to said user is taught as the lifestyle data which is used in the comparison such as temperature,                                 
humidity, pressure, radiation level, possible chemicals in the atmosphere.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Roe and Ramakrishna with the lifestyle data of Mault in order to use data about environmental conditions, such as temperature, humidity, pressure, radiation level, possible chemicals in the atmosphere, thereby finding trends and correlations within the collected data to show which environmental conditions affect the future health of the person (Mault [0015] “Other lifestyle data which may be collected may relate to environmental conditions, such as temperature, humidity, pressure, radiation level, possible chemicals in the atmosphere, etc., any of which environmental conditions may also affect the future health of the person.”).
Regarding claim 2, Roe in view of Ramakrishna and Mault teaches the system according to claim 1, Roe further teaches wherein said server is configured to compare said candidate data with said user data (Roe: Paragraph [0074] “analyze, and download data from one or more patients and/or compare the patient to a relevant population” Analyzing said candidate data and said user data is taught as analyze, and download data from one or more patients and/or compare the patient to a relevant population. [User data is a patient compared to a relevant population or candidate user.). Regarding claim 3, Roe in view of Ramakrishna and Mault teaches the system according to claim 1, Roe further teaches wherein said server creates said comparison profile based on a profile of said user (Roe: Paragraph [0028] “In addition, the color of the tympanic membrane may be measured and compared to the individual's historical data or to population data to facilitate diagnosis.” Creates said comparison profile based on a profile of said user is taught as the individual’s historical data.). Regarding claim 4, Roe in view of Ramakrishna and Mault teaches the system according to claim 1, Roe further teaches wherein said server creates said comparison profile based on input from said user (Roe: Paragraph [0036] “The entry screen may comprise a graphical or icon-based selection or input interface for ease of use and understanding by the user. For the entry of attribute data such as causes of a health event, treatments or other remedies, demographic data, and the like, the data entry screen or screens preferably comprise “pick-lists” wherein the user chooses the most suitable choice or option from a list presented on the screen.” Creates said comparison profile based on input from said user is taught as the user chooses the entry of attribute data such as a health event.). Regarding claim 5, Roe in view of Ramakrishna and Mault teaches the system according to claim 1, Roe further teaches wherein said user data is received from sensors coupled to said user (Roe: Paragraph [0003] “Certain measurements may be obtained using sensors, some of which may be attached to the body for continual data generation, such as EKG and pulse oximetry sensors.” User data is received from sensors coupled to said user is taught as measurements may be obtained using sensors, some of which may be attached to the body.). Regarding claim 6, Roe in view of Ramakrishna and Mault teaches the system according to claim 1, Roe further teaches wherein said user data is derived from at least one questionnaire completed by said user (Roe: Paragraph [0003] “Additionally, qualitative observations are obtained via visual examination, questionnaires, and interaction with the individual or patient.” User data is derived from at least one questionnaire completed by said user is taught as questionnaires completed by the user or patient.). Regarding claim 7, Roe in view of Ramakrishna and Mault teaches the system according to claim 1, Roe further teaches wherein said user data and said candidate data includes at least one of: heart rate, weight (Roe: Paragraph [0032] “body weight and temperature vary in known and predictable patterns throughout the day and may be measured, in some applications, at the same time of each day to minimize variation.” Weight is taught as body weight.), level of physical activity, blood glucose level, diet related data, temperature (Roe: Paragraph [0032] “body weight and temperature vary in known and predictable patterns throughout the day and may be measured, in some applications, at the same time of each day to minimize variation.” Temperature is taught as temperature.), biochemical markers, start of menstruation, duration of menstruation, physical characteristics of body fluids, galvanic skin response. Regarding claim 8, Roe in view of Ramakrishna and Mault teaches the system according to claim 1, Roe further teaches wherein said server is configured to determine a comparison over time between said user data and said candidate data previously selected (Roe: Paragraph [0051] “Comparing data for a variety of health parameters to population data is significant in order to determine how far the individual's health parameters are from established baselines or from similar groups of individuals.” Paragraph [0043] “an asthmatic becoming insensitive to a medication gradually over time” Configured to determine a comparison over time between said user data and said candidate data previously selected is taught as comparing data for health parameters to population data to determine how far the individuals health parameters are. This allows the system to track an asthmatic becoming insensitive to medication gradually over time.). Regarding claim 9, Roe in view of Ramakrishna and Mault teaches the system according to claim 1, Roe further teaches wherein said server is configured to add said user data to said database (Roe: Paragraph [0074] “store, analyze, and download data from one or more patients and/or compare the patient to a relevant population” Configured to add said user data to said database is taught as store, analyze, and download data from one or more patients and/or compare the patient to a relevant population.). Regarding claim 11, Roe teaches Non-transitory a computer readable medium having encoded thereon computer readable and computer executable instructions which (Roe: Paragraph [0064] “(via any hardware/software as known in the art)”), when executed, implements a method for determining whether a user's experiences relating to lifestyle and wellness are common among a plurality of other individuals (Roe: Paragraph [0016-0017] “The system is applicable to medical conditions currently known to an individual or health events that may be experienced by an individual…Data analysis mechanisms useful in selecting treatment include multi-variate analysis, reliability engineering techniques such as failure cause and remedy analysis, and population comparisons or population experience related to the specific medical condition or health event.” Comparing a user's experiences relating to lifestyle and wellness with experiences for a plurality of other individuals is taught as health events that may be experienced by an individual and the population comparisons [plurality of individuals].), the method comprising: a) receiving user data which relates to lifestyle and wellness, said user data being gathered from said user (Roe: Paragraph [0036] “The entry screen may comprise a graphical or icon-based selection or input interface for ease of use and understanding by the user. For the entry of attribute data such as causes of a health event, treatments or other remedies, demographic data” The user inputs the attribute data and it is then sent back to the data acquisition mechanism.); b) determining a comparison profile (Roe: Paragraph [0028] “In addition, the color of the tympanic membrane may be measured and compared to the individual's historical data or to population data to facilitate diagnosis.” Determining a comparison profile is taught as the individual’s historical data.);  c) accessing a database of database data, said database of database data containing data relating to lifestyle and wellness for said plurality of other individuals (Roe: Paragraph [0051] “the data for an individual is compared to population data. Such data may include either the entire dataset, selected portions of the dataset, or individual points from the dataset.” Accessing said database of database data is taught as comparing the individual’s data to the population data [the dataset is taught as the database data from the database])…; d) selecting candidate data from said database, said candidate data being data relating to lifestyle and wellness for individuals matching at least a predetermined portion of said comparison profile (Roe: Paragraph [0066] “he caregiver, individual, or patient may query (e.g., via e-mail, chat room, etc.) a specific population (e.g., one having the same medical condition, health event, demographics, etc., as the individual or patient), physicians, or research groups for advice or information regarding potential causes, remedies, services, and the like to allow them to develop an improved personal care plan.” Selecting candidate data from said database, said candidate data being related to lifestyle and wellness for individuals matching at least a predetermined portion of said comparison profile is taught as the individual querying a specific population having the same medical condition [match between the comparison profile of the individual and the specific population of data].); e) analyzing said candidate data selected in step d) and said user data (Roe: Paragraph [0074] “analyze, and download data from one or more patients and/or compare the patient to a relevant population” Analyzing said candidate data and said user data is taught as analyze, and download data from one or more patients and/or compare the patient to a relevant population.); f) sending results of said analysis to a destination device (Roe: Paragraph [0063] “As used herein, an “information presentation mechanism” refers to any device, system, component, or output that communicates the information to the user.” Sending results of said analysis to a destination is taught as any device, system, component, or output that communicates the information to the user) and g) displaying said results to said user via a data computing device at said destination (Roe: Paragraph [0063] “As used herein, an “information presentation mechanism” refers to any device, system, component, or output that communicates the information to the user. Non-limiting examples of information presentation mechanisms include various graphical or statistical outputs displayed on a computer, PDA screen, or paper, summary screens displaying health status via symbols, icons, diagrams, interpretation aids, alarms, and any other means of communicating status or recommendations.” Results are displayed to said user via a data computing device at said destination is taught as information presentation mechanism refers to any device, system, component, or output that communicates the information to the user including various graphical or statistical outputs displayed on a computer, PDA screen, or paper, summary screens displaying health status via symbols.)…
Roe does not explicitly teach…, wherein at least some of said database data is automatically gathered from at least one third-party database;… wherein said results comprise at least one metric that is based on at least one non- obvious data point, said at least one non-obvious data point being data unrelated to said user.
Ramakrishna further teaches, and wherein at least some of said database data is automatically gathered from at least one third-party database by said database server (Ramakrishna: Paragraph [0090] “Layer 402 also supports gathering data from third party data sources such as data processors, data custodians, and the like what stored data from multiple accounts for multiple users.” Said database data is automatically gathered from at least one third-party database by said database server is taught as the gathering layer that supports gathering data from third party data sources such as data processors, data custodians, and the like what stored data from multiple accounts for multiple users. Paragraph [0087] “A client request may also involve periodic refreshing of request data such that instant server 314 automatically invokes gatherer 313 periodically to navigate to data source and retrieve any new data on behalf of a request.” Automatically gathered is taught as a server automatically invokes gatherer periodically to navigate to data source and retrieve any new data of behalf of a request.),…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the health management system of Roe with the method of automatically gathering data of Ramakrishna in order to allow automatically gathering data from third party data sources thereby inlcuding the benefit of being able to provide stored data from multiple accounts for multiple users (Ramakrishna [0087-0090]).
Roe in view of Ramakrishna wherein said results comprise at least one metric that is based on at least one non- obvious data point, said at least one non-obvious data point being data unrelated to said user.
Mault further teaches wherein said results (Mault: Paragraph [0022] “This lifestyle data is transmitted to a database in a remote computer system 20. The data is combined with data from other members of the group (group data) 40. Data analysis software 30 is used to find trends and correlations within the collected data. The results of data analysis are used to provide individualized feedback to the person, or generalized information to the group.” The result calculation is based on the lifestyle data, data that is non-obvious data point unrelated to a user which is taught by the temperature, humidity or pressure.) comprise at least one metric that is based on at least one non-obvious data point, said at least one non-obvious data point being data unrelated to said user (Mault: Paragraph [0015] “Other lifestyle data which may be collected may relate to environmental conditions, such as temperature, humidity, pressure, radiation level, possible chemicals in the atmosphere, etc., any of which environmental conditions may also affect the future health of the person.” Wherein said results comprise at least one metric that is based on at least one non-obvious data point, said at least one non-obvious data point being data unrelated to said user is taught as the lifestyle data which is used in the comparison such as temperature, 
humidity, pressure, radiation level, possible chemicals in the atmosphere.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Roe and Ramakrishna with the lifestyle data of Mault in order to use data about environmental conditions, such as temperature, humidity, pressure, radiation level, possible chemicals in the atmosphere, thereby finding trends and correlations within the collected data to show which environmental conditions affect the future health of the person (Mault [0015] “Other lifestyle data which may be collected may relate to environmental conditions, such as temperature, humidity, pressure, radiation level, possible chemicals in the atmosphere, etc., any of which environmental conditions may also affect the future health of the person.”).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roe (U.S. 20020156654) in view of Ramakrishna (U.S. 20030191832), Mault (U.S.20020055857) and O’Reilly (U.S. 20110009715).

Regarding claim 10, Roe in view of Ramakrishna and Mault teaches the system according to claim 1, Roe in view of Ramakrishna and Mault does not explicitly disclose wherein said server is configured to remove identity data from said candidate data prior to analyzing said candidate data.
O’Reilly further teaches wherein said server is configured to remove identity data from said candidate data prior to analyzing said candidate data (O’Reilly: Paragraph [0243] “The decision support system 204 b processes and stores the received data. For example, software 502 anonymizes the patient data, i.e., removes all aspects of the data tending to identify an individual and removes, according to a predetermined scheme, all aspects of the data designated as private, sensitive, confidential in nature, etc. The software 502 may provide various other functions such as integrating the anonymized patient data with existing patient population data in the database” Remove identity data from said candidate data prior to analyzing said candidate data is taught as software that anonymizes the patient data, i.e., removes all aspects of the data tending to identify an individual.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Roe, Ramakrishna and Mault with the identity removal of O’Reilly. Doing so would allow determining a user’s experiences relating to lifestyle and/or wellness while guaranteeing the privacy of the individuals (O’Reilly, [0153], wherein “... excludes data tending to identify a particular patient or an aspect in which the patient has a privacy interest, e.g., name, age, diagnosis and/or other data which the patient wishes to retain as confidential and/or undisclosed to the public”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A.S./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123